DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20170026455 to Ando in view of US Patent Application Publication Pub. No. US 20070182991 to Matsuda.

Regarding claim 1, Ando discloses a communication system comprising (paragraph 20-21; help group system 10): 
      printing apparatuses communicable with each other by intergroup communication (paragraph 22, 62, 68; plurality of image forming apparatus 100M and 100S communicate with each other in the same help group 10 via local network 12; help group 10 on local network 12 forms the intergroup communication wherein a master image forming apparatus 100M can communicate with a slave image forming apparatus 100s to acquire help information),  
      wherein each of the printing apparatuses includes an operation mode of a master mode in which the printing apparatus functions as a master, and a slave mode in which the printing apparatus functions as a slave (paragraph 37, 64-65, 70-73; each of the printers (image forming apparatus 100M, 100S) can operate in master mode (100M) which can acquire help information from slave device or management device or slave mode (100S) which can acquire help information only from the master device).

However Ando does not disclose wherein each of the printing apparatuses includes
       a mode switch configured to switch an operation mode between a master mode in which the printing apparatus functions as a master, and a slave mode in which the printing apparatus functions as a slave. 
      Matsuda discloses wherein each of the printing apparatuses includes
       a mode switch configured to switch an operation mode between a master mode in which the printing apparatus functions as a master, and a slave mode in which the printing apparatus functions as a slave (paragraph 105-106, 131-134; each of the image 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ando as taught by Matsuda to provide switching of printer modes.
        The motivation to combine the references is to provide efficient distribution of print processing between master printers and slave printers by transferring excess rendered data from either one of the slave printer or the master printer to the other one whenever one of the printer has excess amount of print data to process and wherein one of any printer can be assigned a master printer or slave printer based on request provided from a host PC device (paragraph 10, 105-106, 121-123, 158, 178).




       Regarding claim 2, Matsuda discloses the communication system as claimed in claim 1, wherein each of the printing apparatuses further includes a data collector configured to collect data for an application from another printing apparatus (paragraph 102-104; cluster print process is print application for printing using master and slave printers; paragraph 105-106, 131-134; in step s22 if each of the image forming receives display list data (collection of data) for the cluster print application from master printer), and a data generator configured to generate output data for the application, using the data collected by the data collector (paragraph 134-135, 139, 143-144; slave printer renders the collected display list data to generate rendered page data (data generator); rendered page data is the output data for the cluster print in step s25). 

       Regarding claim 3, Matsuda discloses the communication system as claimed in claim 2, wherein each of the printing apparatuses further includes a data distributor configured to distribute the output data for the application, generated by the data generator, to another printing apparatus (paragraph 134-135, 139, 143-144; if each of the image forming apparatus functioning as slave printer render more than half of total pages in s31, the slave distributes the exceeded number of page data to the master printer; for 100 pages if slave printer rendered page no. 100 to page no. 45, the rendered output data generated by rendering for the exceeding page data (page no. 45 to page no. 50) is distributed to the master printer in s34). 

 










Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20170026455 to Ando in view of US Patent Application Publication Pub. No. US 20070182991 to Matsuda further in view of US Patent Application Publication Pub. No. US 20120243929 to Tanaka.

       Regarding claim 4, Ando discloses the communication system as claimed in claim 1, wherein each of the printing apparatuses includes a communication controller configured to perform the intergroup communication (paragraph 22, 62, 68; plurality of image forming apparatus 100M and 100S communicate with each other in the same help group 10 via local network 12; help group 10 on local network 12 forms the intergroup communication wherein a master image forming apparatus 100M can communicate with a slave image forming apparatus 100s to acquire help information; paragraph 41, 44, 68, 73; each of master and slave printer include a controller that performs intergroup communication via help acquisition unit 116M/116S for communication of help related data).  Further Matsuda discloses wherein data for the intergroup communication includes at least one of an identifier identifying an object that is a target of the intergroup communication (paragraph 90, 131-134; display list data that target of communication between master and slave printer (intergroup 

However Ando in view of Matsuda does not disclose wherein data for the intergroup communication includes an identifier identifying an output position of the object.
        Tanaka discloses wherein data for the intergroup communication includes an identifier identifying an output position of the object (paragraph 28, 29; transmitting/receiving unit 10 controls reception of command data and transmission of status data of command data receiving from host; paragraph 36; POS register system 100 forms the intergroup communication between host and printer; paragraph 42, 64, 65; command data shown in Fig. 5 used for printing includes reference to the “image number” and “position information” for the printing the image associated with the image number; paragraph 40, 42, 65-66, 69-79, 81; command data includes “image number” for identifying the image (object) to be printed at a print position (output position) specified by “image position”; paragraph 44; “image position” is an integer between 1-9 that acts as identifier for identifying output position).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ando in view of Matsuda as taught by Tanaka to provide data transmission process including object printing position information.
        The motivation to combine the references is to reduce the printing time by communicating from the terminal only the image identification information and print position information while the printer stores the images associated with the identification 



Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070171463 to Ishimura discloses communication of network setting between printers (see Abstract).
US 20080253667 to Shiraishi discloses load processing for printers (see Abstract).



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

01/13/2022